This is an application for leave to appeal from refusal of a writ of habeas corpus. *Page 742 
The application is filed by George S. Miller now confined in the Spring Grove State Hospital. According to a letter received from the superintendent of Spring Grove State Hospital, as a result of a trial in the Criminal Court of Baltimore City where the petitioner here plead "not guilty by reason of insanity," a judgment was entered "that the prisoner be committed to Spring Grove State Hospital for Insane, there to be confined until he shall have recovered his reason and be discharged by due course of law." Code 1939, Article 59, § 7. In the brief filed in this court, the petitioner questions the sufficiency of the evidence in his trial in the Criminal Court. As it does not appear that the petitioner here is "detained for or confined as the result of a prosecution for a criminal offense" this Court has no jurisdiction on appeal and the application must be denied. Acts of 1945, Chapter 702, Section 3D; Bailey v.Superintendent, 190 Md. 735, 60 A.2d 188.
Application denied, without costs.